DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21,26-28 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious an in line calibration simulator with an alternative time varying signal to calibrate an engine fuel quality rating system without operation of the engine in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art of record includes:
MICHAELIS US 9,823,233 (citing US 2015/0120211) teaches a fuel quality rating testing system (para [0010]: a system and method of testing octane rating of a fuel), comprising: a data acquisition system (para [0041]: measurements acquired from sensors), comprising: circuitry for receiving a time-varying signal from a pickup (para [0055]: knock event sensors 34 in this example include one or more of magnetostrictive detonation sensor 17, piezoelectric knock sensor 21, and cylinder pressure sensor 22. The measurements obtained in process 50 correspond to the time-varying signals output from the one or more of these knock event sensors 34 that are installed at CFR engine 20. For example, these measurements may be in the form of a sequence of sample values obtained from those sensors over a period of time including an individual knock event), the pickup for coupling to a test engine (Figure 3A: 
Michaelis does not teach a calibrator, coupled to the communications path, for outputting an alternative time-varying signal without requiring a running test engine to concurrently couple a signal to the calibrator, wherein the circuitry for receiving receives the alternative time varying signal and the circuitry for determining determines a fuel rating in response to the alternative time-varying signal.
HAMEDOVIC et al. US 2009/0223485 teaches a fuel quality rating testing system (para [0009]: determining the quality of a fuel), comprising: a data acquisition system (para [0014]: input data; para [0031]: a fuel metering system, an engine speed sensor and at least a cylinder pressure sensor for determining the pressure curse), comprising: circuitry for determining a fuel rating (para [0051]: procedure can also be used for determining the quality of a fuel, for example the octane rating at gasoline or the cetane rating at diesel fuel); and a calibrator (para [0050]: procedure can also be used for detecting the composition of a gasoline/alcohol fuel mixture of an externally igniting combustion engine. The main difference is then the input parameters and the calibrating of the classifier 40). However, Hamedovic otherwise fails to remedy the deficiencies of Michaelis.
LANA et al US 2015/0176513 teaches a fuel rating system (para [0054] -Fuel quality sensor 180 can be used as an input in addition to or alternatively to the input from the EGR quality sensor 186 and/or the virtual EGR quality sensor.), comprising a time-varying signal that is provided 
DUDAR US 2018/0073457 teaches calibrating a knock sensor without combustion of a test engine (figs 1-2 step 202 no step2 204-212).  However, Dudar fails to remedy the deficiencies of Michaelis.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record on PTO-892 form teaches engine fuel quality rating systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747